In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, William Bloom, Chief of Police of the Newburgh Police Department, the Newburgh Police Department, and Harold J. Porr III, City Manager of the City of Newburgh, dated November 10, 1999, terminating the petitioner’s employment as a probationary police officer, the petitioner appeals from a judgment of the Supreme Court, Orange County (West, J„), dated April 6, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner’s employment as a probationary employee could be terminated without a hearing and without a statement of reasons provided that the termination was not made in bad faith, in violation of statutory or decisional law, or for unconstitutional or illegal reasons (see, Matter of Gulemi v *338Bradley, 267 AD2d 386; Matter of Wilson v New York City Tr. Auth., 254 AD2d 426). The petitioner had the burden of establishing bad faith or illegal reasons by competent evidence (see, Matter of Gulemi v Bradley, supra). Here, the Supreme Court properly denied the petition since the petitioner failed to sustain that burden (see, Matter of Gulemi v Bradley, supra; Matter of Wilson v New York City Tr. Auth., supra; Matter of Bass v New York City Tr. Auth., 236 AD2d 536). Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.